Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 5, 2022

                                       No. 04-21-00330-CR

                                      Jack Andrew SMITH,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR10392
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER

        Appellant has filed a motion for a sixty day extension of time to to file a brief. We grant
the motion and order appellant's counsel, John Fahle, to file appellant’s brief by February 15,
2022. Counsel is advised that no further extensions of time will be granted absent a motion, filed
before the brief is due, that (1) demonstrates extraordinary circumstances justifying further delay,
(2) advises the court of the efforts counsel has expended in preparing the brief, and (3) provides
the court reasonable assurance that the brief will be completed and filed by the requested
extended deadline. The court does not generally consider a heavy work schedule to be an
extraordinary circumstance.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court